DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed December 29, 2021 have been fully considered but they are not persuasive. 
The Applicant should submit an argument under the heading “Remarks” pointing out disagreements with the examiner’s contentions.  Applicant must also discuss the references applied against the claims, explaining how the claims avoid the references or distinguish from them.  From what is best understood from the Remarks, it appears that the Applicant states that the prior art of record fails to teach or suggest the newly amended features of the claims.  The Examiner respectfully disagrees for the reasons set forth below in the rejection of the claims.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 1-2, 4-7, 9-10, 12-14 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over US 6,700,398 to Co et al. (hereinafter Co) in view of CN 101398457 to Gu et al. (hereinafter Gu). 
Regarding independent claim 1, Co discloses a testing device for testing array substrates for a display panel (tester and panel 25, at least Figs. 3 and 4 and col. 4, ll. 20-29) comprising:
a worktable, configured to place a plurality of array substrates to be tested (machine moves panels 25 to be tested, col. 4, ll. 30);
testing interfaces disposed on the worktable and corresponding to each of the array substrates (Figs. 3 and 4, at least test heads 40 and test pins 44); and 
testers disposed on the worktable and matched with the testing interfaces (Figs. 3 and 4, at least test heads 40 and test pins 44 which make electrical contact with the contact pads on memory module 20) to carry out an electrical stress test and a power-on test on the array substrates;
there are at least two testers (upper test heads 40 and lower test heads 42, col. 4, ll. 30-46), and the testers synchronously operate according to a preset scheme (parallel testing, at col. 4, ll. 56-58), wherein the at least two testers are all disposed above the plurality of array substrates.
Co fails to disclose that the testers carry out an electrical stress test and a power-on test on the array substrates.  However, Co discloses that low-speed tests, such as testing for shorts 
Furthermore, carrying out an electrical stress test and a power-on test on the array substrates is well known and commonly performed.
In the same field of endeavor, Gu discloses performing a high voltage stress test on a first chip and utilizes a second group probe to carry out function test on a second chip (at summary of the invention).  That is, Gu discloses carrying out an electrical stress test and a power-on test on the array substrates is well known and commonly performed.
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Co as taught by Gu, in order to speed up the testing process and improving testing efficiency, as taught by Gu in the summary of the invention. 
Illustrated below is Fig. 3 of Cu marked and annotated for the convenience of the Applicant.

    PNG
    media_image1.png
    548
    744
    media_image1.png
    Greyscale

Regarding independent claim 9, claim 9 recites similar features as those of independent claim 1 and thus claim 9 is rejected on the same grounds as independent claim 1.  In addition, Co discloses a testing method (col. 10, ll. 16).
 Regarding claims 2 and 10, modified Co discloses wherein the testers comprise a first tester (one of testers 40 or 42) and a second tester (another one of testers 40 or 42): the first tester is located in front of the second tester in a testing direction by a distance of at least one row of one or more array substrates (the first tester 40 or 42 is in front of second tester 40 or 42 and they are spaced apart by a distance of at least one array substrate 20); and the preset scheme comprises: the first tester carries out the electrical stress test on the plurality of array substrates successively on a one-row-by-one row basis (one of the testers 40 or 42 carries out a 
Regarding claims 4 and 12, modified Co fails to disclose averagely dividing the testing interfaces into at least two sets, each set of the testers correspondingly testing a set of the testing interfaces, wherein each of the testers is configured to perform both the electrical stress test and the power-on test on each of the set of testing interfaces assigned to this tester.
However, as noted above, carrying out a variety of sequences of tests is well known in the art and commonly used and would be within the skill of one of ordinary skill in the art.  For example Gu discloses that that test sequence is not limited to the example disclosed.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Co to averagely divide the testing interfaces into at least two sets, each set of the testers correspondingly testing a set of the testing interfaces, wherein each of the testers is configured to perform both the electrical stress test and the power-on test on each of the set of testing interfaces assigned to this tester, as suggested by Gu.  This would have been done to test the chips in the most efficient and cost-effective form.  
Regarding claims 5 and 13, modified Co discloses wherein the testers comprise a first tester (tester 40 or 42) and a second tester (another tester 40 or 42): the preset scheme comprises: setting initial positions of the first tester and the second tester at both ends of the worktable, and accordingly averagely dividing the testing interfaces into two sets based on the 
Regarding claims 6 and 14, modified Co discloses wherein the testers comprise a first tester and a second tester: the preset scheme comprises: setting initial positions of the first tester and the second tester at the same end of the worktable and accordingly averagely dividing the testing interfaces into two sets according to a rule of odd and even rows: and during testing, the first tester and the second tester synchronously move from one end of the worktable to the other end (reasoning already explained above with respect to at least claims 4, 8 and 12).  
Regarding claim 7, Gu discloses wherein each of the array substrates corresponds to two testing interfaces (top and bottom of memory modules 20).  
Regarding claim 18, Co discloses wherein one and only one instance of the electrical stress test and one and only one instance of the power-on test are performed on each of the plurality of array substrates (Fig. 7, step 88 and 94), and wherein for each of the plurality of array substrates the electrical stress test is performed before the power-on test (Fig. 7, step 88 is performed before step 94). 

Allowable Subject Matter
Claims 11 and 19-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding dependent claim, wherein the plurality of array substrates are mounted on the worktable in aligned rows and columns, and each row comprises at least one aligned array substrate, wherein the first tester and the second tester are each disposed in parallel with a row orientation of the array substrates, wherein initially the first tester is placed at one end of a second row at which the testing interfaces of the at least one aligned array substrate of the second row are disposed, and the second tester is placed at one end of a first row where the testing interfaces of the at least one aligned array substrate of the first row are disposed, and wherein a length of the tester equal to or greater than a width of a testing region of the worktable; when starting operating, the second tester first carries out the electrical stress test and then carries out the power-on test on the at least one aligned substrate of the first row, while the first tester is synchronously carrying out the electrical stress test on the at least one aligned array substrate of the second row: and then the second tester only carries out the power-on test on the testing interfaces that have been tested by the first tester, until both the electrical stress test and the power-on test have been performed on each of the plurality of array substrates.
Regarding claims 20 and 25, they are objected to due to their dependencies of the allowable subject matter of claim 19.
Regarding dependent claims 21-24, the prior art of record fails to teach or fairly suggest the features recited in these claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Douglas X Rodriguez whose telephone number is (571)431-0716. The examiner can normally be reached M-F 8h30-17h00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PATRICK ASSOUAD can be reached on 571-272-2210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/DOUGLAS X RODRIGUEZ/Primary Examiner, Art Unit 2858